EXHIBIT 10.2

AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT

This AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of October 1, 2006, by the lenders identified on the signature pages
hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as
the arranger and administrative agent for the Lenders (in such capacity,
together with its successors and assigns, if any, in such capacity, “Agent”; and
together with the Lenders, the “Lender Group”), BUCA, INC., a Minnesota
corporation (“Parent”), and each of Parent’s Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), with reference to the
following:

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers have requested that the Lender Group agree to certain
amendments to the Credit Agreement, as set forth herein; and

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendments requested by Borrowers, as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

 

2. Amendment to Credit Agreement. Schedule 1.1 of the Credit Agreement is hereby
amended by amending and restating the definition of “Borrowing Base” in its
entirety as follows:

“Borrowing Base” means, as of any date of determination, the result of:

(a) the lesser of

(i) the product of the EBITDA Multiplier on such date times TTM EBITDA for the
most recently ended 12 consecutive monthly periods for which financial
statements have been delivered pursuant to Section 5.3, and

(ii) (A) if before the Revolver Increase Date, 35% of the most recently
determined Enterprise Value and (B) if on or after the Revolver Increase Date,
45% of the most recently determined Enterprise Value;



--------------------------------------------------------------------------------

minus

(b) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(b).

 

3. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

 

  (a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

 

  (b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.

 

  (c) Agent shall have received an amendment to the Security Agreement, dated as
of November 15, 2004 among Borrowers, Guarantors, and the Agent, substantially
in the form attached hereto as Exhibit B.

 

  (d) The representations and warranties herein and in the Credit Agreement, as
amended hereby, and the other Loan Documents shall be true and correct in all
material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date).

 

  (e) No Default or Event of Default shall have occurred and be continuing on
the date hereof, nor shall result from the consummation of the transactions
contemplated herein.

 

  (f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof by any Governmental Authority against any Borrower, any Guarantor, Agent,
or any Lender.

 

4. Release. Each Borrower hereby waives, releases, remises and forever
discharges each member of the Lender Group, each of their respective Affiliates,
and each of their respective officers, directors, employees, and agents
(collectively, the “Releasees”), from any and all claims, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which any Borrower ever had from the beginning of the
world, or now has against any such Releasee which relates, directly or
indirectly, to the Credit Agreement or any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan

 

2



--------------------------------------------------------------------------------

Document, or to the lender-borrower relationship evidenced by the Loan
Documents. As to each and every claim released hereunder, each Borrower hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, each Borrower
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

5. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of outside counsel to each member of the
Lender Group) in connection with the preparation, execution and delivery of this
Amendment and all agreements and documents executed in connection herewith and
the review of all documents incidental thereto.

 

6. Representations and Warranties. Each Borrower represents and warrants to the
Lender Group that (a) the execution, delivery, and performance of this Amendment
and the Credit Agreement, as amended hereby, (i) are within its corporate or
limited partnership powers, (ii) have been duly authorized by all necessary
corporate or limited partnership action on its part, and (iii) are not in
contravention of any law, rule, or regulation applicable to it, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority binding on it, or of the terms of its Governing
Documents, or of any material contract or undertaking to which it is a party or
by which any of its properties may be bound or affected; (b) each of this
Amendment and the Credit Agreement, as amended hereby, are legal, valid and
binding obligations of each Borrower, enforceable against each Borrower in
accordance with their respective terms (except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors rights generally); and (c) no
Default or Event of Default has occurred and is continuing on the date hereof.

 

7. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

 

8. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by

 

3



--------------------------------------------------------------------------------

telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of Amendment by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

9. Effect on Loan Documents.

 

  (a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Agent or any Lender under the Credit Agreement
or any other Loan Document. The waivers, consents, and modifications herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.

 

  (b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

  (c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

 

  (d) This Amendment is a Loan Document.

 

10. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

BUCA, INC.

a Minnesota corporation

By:  

/s/ Richard Erstad

Title:   General Counsel and Secretary

BUCA RESTAURANTS, INC.

a Minnesota corporation

By:  

/s/ Richard Erstad

Title:   Secretary

BUCA TEXAS RESTAURANTS, L.P.

a Texas limited partnership

By:  

Buca Restaurants, Inc.,

its general partner

  By:  

/s/ Richard Erstad

  Title:   Secretary

BUCA (KANSAS), INC.

a Kansas corporation

By:  

/s/ Richard Erstad

Title:   Secretary

BUCA RESTAURANTS 2, INC.

a Minnesota corporation

By:  

/s/ Richard Erstad

Title:   Secretary

BUCA (MINNEAPOLIS), INC.

a Minnesota corporation

By:  

/s/ Richard Erstad

Title:   Secretary



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC.

a California corporation, as Agent and as a Lender

By:  

/s/ Dena Seki

Title:   Vice President